Citation Nr: 0207865	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1998.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a lumbar/thoracic spine disability, bilateral 
knee disabilities, and bilateral ankle disabilities.  The 
veteran appealed these decisions.

The issue of entitlement to service connection for a right 
ankle disability is currently on appeal to the Board of 
Veterans' Appeals (Board).  Due to the need for further 
development of the medical evidence in connection with this 
claim, this issue will be the subject of a subsequent Board 
decision.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  The lay and medical evidence establishes that the 
veteran's current thoracic spine strain syndrome was the 
result of his military service.

3.  The preponderance of the lay and medical evidence is 
against a finding that a lumbar spine disability was incurred 
as a result of the veteran's military service.

4.  Resolving reasonable doubt in the veteran's favor, the 
lay and medical evidence establishes that the veteran's mild 
valgus instability and tenderness over the medial collateral 
ligament of the right knee was incurred as a result of his 
military service.

5.  Resolving reasonable doubt in the veteran's favor, the 
lay and medical evidence establishes that the veteran's mild 
valgus instability and tenderness over the medial collateral 
ligament of the left knee was incurred as a result of his 
military service.

6.  Resolving reasonable doubt in the veteran's favor, the 
lay and medical evidence establishes that the veteran's mild 
ligamentous laxity in the lateral aspect of the left ankle 
was incurred as a result of his military service.


CONCLUSIONS OF LAW

1.  A thoracic spine strain syndrome was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.305, 3.306, 3.310 (2001); 66 Fed.Reg. 45620, 45630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  A lumbar spine disability was not incurred or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1153, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.305, 3.306, 3.310 (2001); 66 Fed.Reg. 45620, 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

3.  Resolving reasonable doubt in the appellant's favor, mild 
valgus instability and tenderness over the medial collateral 
ligament of the right knee was incurred as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.305, 3.306, 
3.310 (2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

4.  Resolving reasonable doubt in the appellant's favor, mild 
valgus instability and tenderness over the medial collateral 
ligament of the left knee was incurred as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.305, 3.306, 
3.310 (2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

5.  Resolving reasonable doubt in the appellant's favor, mild 
ligamentous laxity in the lateral aspect of the left ankle 
was incurred as a result of his military service. 
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.305, 3.306, 3.310 (2001); 66 
Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In preparation for the veteran's entrance into active 
service, he was provided a comprehensive physical examination 
in January 1992.  The only prior medical history noted by the 
veteran regarding his musculoskeletal system was a fractured 
right ankle.  On examination, his lower extremities, spine, 
and other musculoskeletal structures were found to be normal.  

On a dental health questionnaire dated from August 1992 to 
May 1998, the veteran repeatedly denied any history of 
arthritis or painful joints.

Another comprehensive physical examination was given to the 
veteran in January 1994.  He noted a prior medical history of 
a fractured right ankle and muscle spasm in his legs with 
prolonged exercise.  The examining physician summarized that 
these problems were not currently disabling.  On examination, 
the veteran's lower extremities, spine, and other 
musculoskeletal structures were again found to be normal.  

In May 1994, the veteran was treated for complaints of right 
foot and ankle sprain.  The assessments were possible soft 
tissue injury and mild ankle sprain.

A comprehensive physical examination of June 1994 reported 
similar medical history and examination findings as noted in 
January 1994.

An outpatient record of October 1995 noted the veteran's 
complaint of pain across his mid-back.  He noted a prior 
injury to his back while playing football in high school.  
The veteran indicated that he had been "clipped" which 
resulted in two weeks bed rest for a muscle strain/sprain.  
The night before his outpatient visit, the veteran had been 
out dancing and appeared to have re-injured his back.  
Examination revealed the pain to be located in the area of 
the T7-T8 vertebra.  While hard to read, the assessment 
appears to be osteopathic lesion on the left T7-T8 area.

In November 1995, the veteran complained of bilateral knee 
pain.  He noted that his knees were "double jointed" but 
denied any injury to his knees.  The assessment was 
tendonitis.

In May 1996, the veteran indicated that he had awoken with 
right-sided upper back pain.  He denied any trauma to this 
area.  Examination revealed spasm in the right lower rhomboid 
muscle.  The assessment was mid-back strain.  A follow-up 
visit four days later revealed that the veteran was pain free 
and required no further medication.

An outpatient record of May 1997 noted the veteran's 
complaints of excruciating pain in his mid-back for the past 
one to two days.  He denied any trauma and indicated his 
recent activity to be normal physical and water exercises.  
Cervical and thoracic spine X-rays were reported to be 
negative.  The assessment/diagnosis was cervical/thoracic 
strain/sprain.  The veteran received a follow-up appointment 
four days later.  He claimed to be pain free and did not 
require any medication.  The assessment was resolved cervical 
strain.

An emergency care and treatment record dated in August 1997 
indicated that the veteran had received an injury to his 
thoracic spine after being forcefully propelled out of the 
water while in a harness attached to a helicopter.  The 
veteran complained of resulting back pain.  Chest and 
thoracic spine X-rays were reported to be negative.  The 
assessment/diagnosis was back strain.  An outpatient visit on 
the following day reported that the veteran continued to 
complain of left paraspinal pain and tenderness with spasm in 
the T8-T9 vertebra area.  Left paraspinal spasm was found on 
examination.  The assessment was left paraspinal spasm.  The 
veteran was referred for physical therapy.  However, he 
failed to report for his scheduled therapy in October and 
November 1997.  He indicated that he was working again and no 
longer needed physical therapy.  In December 1997, the 
service medical records indicate that the veteran was 
released for full duty.  

The veteran was afforded a separation examination in May 
1998.  He indicated that his medical history included an in-
service injury to his back while performing the duties of a 
combat swimmer.  The veteran claimed that his back problems 
had become worse since his last medical assessment.  The 
examiner commented that the veteran's in-service back injury 
was documented in the service medical records and had 
resulted in chronic pain, although this pain was not severe 
enough to limit his military duties.  However, this frequent 
back pain did cause sleep disturbances and the veteran had to 
sleep on the floor.  Inexplicably, the physician concluded 
that the veteran's back problem had not resulted in a current 
disability.

The veteran also complained of bilateral knee pain, swelling, 
and stiffness.  The physician summarized that this condition 
did not require medication and had not resulted in a current 
disability.  It was again noted that the veteran had a prior 
history of a right ankle fracture, but the physician found 
that this was now well-healed and had not resulted in any 
sequelae.  On examination, the veteran's lower extremities 
were found to be normal.  However, the bilateral rhomboid 
region was tender to palpation.  Again, the examiner found 
that this was not currently disabling.  There were no other 
spine or other musculoskeletal structure abnormalities noted.  

The veteran was afforded a VA orthopedic examination in 
October 1998.  The veteran denied any injury or disease prior 
to military service.  He claimed that he had injured his back 
while performing his military duties as a combat swimmer.  
The veteran also asserted that he had sustained knee and 
ankle disabilities due to the running he did in the military.  
A thorough musculoskeletal examination was reported.  The 
veteran's chest, lumbar spine, and bilateral knee X-rays were 
all reported to be normal.  The diagnoses were normal left 
and right knee, and a normal lumbar spine.

In his notice of disagreement (NOD), the veteran reported 
that his service medical records contained several notations 
regarding the treatment of his back strain, knee condition, 
and ankle condition.  He indicated that his current back 
disability was in the area of the thoracic spine, not the 
lumbar spine.  The veteran claimed that he had laxity in his 
ankles due to stretched tendons that had been caused by his 
use of swimming fins in the military.  Finally, he alleged 
that the VA examiner of October 1998 had only done a cursory 
examination and had not adequately reported his physical 
disorders.

The VA received letters from the veteran's private physicians 
in August 2000.  A letter from a Malcolm E. Happenstall, 
M.D., indicated that the veteran had been his patient since 
December 1999.  Dr. Happenstall noted that the veteran 
currently suffered with thoracic and lumbar spine strain 
syndrome and recurrent bilateral ankle sprains.  He opined 
that the spine strain syndromes were the result of the 
veteran's 1996 in-service injury as a combat swimmer when he 
was pulled through the water by a helicopter.  Dr. 
Happenstall also found that the veteran's recurrent ankle 
sprains were a result of the veteran's in-service use of 
swimming fins which had caused stretched tendons.  The second 
letter was from Brian V. Curtis, M.D.  Dr. Curtis noted that 
the veteran currently had upper thoracic pain, probably from 
facet and ligament injury stemming from the veteran's back 
injury while a combat swimmer in the military.

The veteran's private treatment records were received in 
September 2000.  An outpatient record of December 1999 noted 
the veteran's complaints of occasional lower back pain with 
spasm in his right buttock.  The veteran's in-service back 
injury was also noted.  On examination, there was tenderness 
over the T7-T8 vertebra area.  The impression was thoracic 
spine strain syndrome.  In February 2000, the veteran 
complained of problems with his back, right knee, and both 
ankles.  On examination, there was minimal tenderness of the 
inferior pole of the right patella.  Apparently, 
patellofemoral compression test was also positive.  There was 
also slight tenderness in the ankles.  A magnetic resonance 
image (MRI) of the thoracic spine was found to be within 
normal limits.  An X-ray of the right knee noted an 
impression of minimal early osteoarthritis of the right knee.  
Radiological study of the ankles suggested mild ligamentous 
laxity in the lateral aspect of both ankles and probable 
small benign bone island of the distal right tibia.  The 
assessments were mild patellofemoral syndrome of the right 
knee, mild bilateral recurrent ankle sprains, and mild 
lumbosacral strain syndrome.  In June 2000, the veteran 
complained of moderate back, knee, and ankle pain.  
Examination revealed minimal tenderness over the L4-L5 and 
L5-S1 vertebra areas.  The diagnosis was lower back strain 
syndrome. 

In his substantive appeal of March 2000, the veteran claimed 
that he frequently was unable to perform his duties as a 
combat swimmer in the military due to the poor condition of 
his back, knees, and ankles.  He claimed that his pain was so 
bad that it required him to take 3200 milligrams of Motrin 
per day.  The veteran alleged that the deciding factor for 
him to leave the military was his inability to perform his 
military duties due to his physical pain.

Another VA orthopedic examination was given to the veteran in 
September 2000.  This examiner noted that he had reviewed the 
claims file prior to and after the examination.  The veteran 
complained of worsening back pain, with "pins and needles" 
radiating down his legs, ever since his in-service back 
injury.  He also claimed to have bilateral ankle pain and 
instability as a result of repeated in-service twisting 
injuries.  Finally, the veteran asserted that he had 
bilateral knee pain as a result of in-service marching and 
running.  On examination, there was tenderness in and around 
the paraspinal musculature of the thoracic or mid-back area, 
without any tenderness over the spine.  There was tenderness 
and laxity over medial collateral ligament.  No abnormalities 
were noted on the examination of the ankles.  X-rays of the 
thoracic spine and bilateral knees were within normal limits.  
The X-rays of the ankles were reported to be within normal 
limits except for a distal tibial bone island.  The 
impressions were mechanical back pain, bilateral knee mild 
valgus instability with tenderness over the medial collateral 
ligament (suggestive of injuries in the past to these 
ligaments), and a history of multiple bilateral ankle 
sprains.  The examiner opined that the veteran's back 
symptoms seemed to be located only in the thoracic spine 
area.  In addition, the examiner commented that there was no 
acute pathology associated with the veteran's ankles on this 
examination.


II.  Analysis

Initially, the Board is satisfied that all relevant facts, 
regarding the issues discussed below, have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  It is recognized by the 
Board that the provisions of 38 U.S.C. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  VA 
also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in the statement 
of the case (SOC) issued in October 1999.  Therefore, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).  

VA has also complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2).  This was specifically addressed 
in the SOC of October 1999 and the SSOC of December 2000.  VA 
informed the veteran of the actions he must take and the type 
of evidence required in order to establish his claim for 
service connection.  He was also effectively informed in 
December 2000 that no further actions would be taken by VA to 
develop his claims.  In the SOC of October 1999 and the SSOC 
of December 2000, VA specifically notified the veteran of the 
evidence that it had considered.  Thus, the requirements of 
38 U.S.C.A. § 5103A have been met.  

Based on the favorable decisions noted below, the Board finds 
that all records pertinent to the claims of entitlement to 
service connection in the possession of the Federal 
government have been obtained, to include service medical 
records and VA medical records.  The veteran has specifically 
denied any treatment at a VA facility.  VA has requested all 
identified private treatment records.  The veteran has not 
alleged that he is currently in receipt of Social Security 
Administration (SSA) disability benefits or Workers' 
Compensation.  Finally, the veteran was afforded a VA 
compensation examination in regards to the current claims for 
service connection in September 2000.  This examiner provided 
evidence/opinion on the veteran's current orthopedic 
problems.  This examiner specifically referenced the 
veteran's medical history, and the claims file was available.  
Therefore, this examination is fully adequate for providing 
evidence regarding the existence and etiology of any current 
disorder.  Thus, further development of the medical evidence 
is not warranted under the provisions of 38 U.S.C.A. §§ 5107 
or 5103A.  

The veteran was provided with the opportunity to present oral 
testimony, but failed to report for a scheduled Board hearing 
in June 2002.  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they pre-existed service.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

A peacetime veteran who has had active, continuous service of 
six months or more will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time thereof, or where evidence or medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  Any evidence 
acceptable as competent to indicate the time of existence or 
inception of the condition may be considered.  38 C.F.R. 
§ 3.305(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).


Service connection for a thoracic spine disability.

The service medical records of October 1995 indicate that the 
veteran sustained a back sprain/strain injury prior to his 
military service while playing football.  However, three 
prior comprehensive physical examinations found the veteran's 
spine and musculoskeletal structure to be normal.  Thus, the 
preponderance of the medical evidence indicates that the 
veteran's back and spinal area were normal and without a 
residual disability prior to October 1995.  There is 
insufficient medical evidence to overcome the presumption of 
soundness in this matter.

The medical evidence indicates that the veteran suffered in-
service thoracic spine (mid-back) strains/sprains in October 
1995, May 1996, and May 1997.  The veteran's in-service back 
injury is confirmed in the emergency treatment records of 
August 1997.  Medical examination located the pain, 
tenderness, and spasm in the thoracic spine area.  The 
separation examination of May 1998 confirmed continued 
findings of tenderness in the mid-back area.  Post-service, 
the veteran's private examiners both confirmed thoracic spine 
strain/sprain and the VA examiner of September 2000 found 
mechanical back pain associated with the thoracic spine area.  
The only examiner since October 1995 that has not found 
thoracic spine symptomatology was the VA examiner of October 
1998.  Based on this objective medical evidence, the Board 
finds that the preponderance of the medical opinions have 
noted a recurrent thoracic spine strain/sprain since October 
1995.  

Two private examiners in July 2000 noted a medical nexus 
between the veteran's current thoracic spine strain/sprain 
and his documented injury in August 1997.  There are no other 
medical opinions discussing the etiology of the veteran's 
current thoracic spine disability.  While these examiners did 
not have access to the veteran's complete medical history in 
his claims file, their reported history is corroborated by 
the service medical records.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  Thus, the preponderance of the medical 
evidence regarding the etiology of the veteran's thoracic 
spine strain/sprain associates it with his in-service back 
injury in August 1997.

Radiological studies and the MRI of February 2000 have 
consistently found no abnormality associated with the spinal 
structures of the thoracic spine.  There are no medical 
assessments or diagnoses of record for any type of vertebral 
fracture or intervertebral disc disorder.  Thus, the 
preponderance of the medical evidence does not establish any 
type of thoracic spine disability other than a chronic muscle 
strain/sprain.

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence warrants the 
grant of service connection for a thoracic spine strain 
syndrome.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the most probative evidence does not establish any other 
thoracic spine disability other than a muscle strain/sprain, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Service connection for a lumbar spine disability.

The preponderance of the service medical evidence discussed 
above has associated the veteran's in-service back complaints 
with his thoracic spine.  While his separation examination of 
May 1998 noted an abnormal spine, this defect was ascribed to 
the rhomboid muscles, that is, the mid-back area.  Both VA 
examinations in October 1998 and September 2000 ruled-out any 
type of lumbar spine disorder.  Both in-service and post-
service radiological evidence has failed to reveal any type 
of spinal abnormality.

Dr. Happenstall has diagnosed a lumbar spine sprain syndrome, 
apparently based on findings of lumbar spine tenderness in 
June 2000.  Based on the veteran's reported medical history 
of an in-service back injury, Dr. Happenstall has linked this 
sprain syndrome to his military service.  However, the 
veteran's other private physician, Dr. Curtis, citing the 
same reported history, only corroborated a thoracic spine 
strain.  Other than Dr. Happenstall's medical findings of 
June 2000 and his opinion of July 2000, there is no medical 
evidence for the existence of a lumbar disorder, let alone 
its connection to the veteran's military service.  The 
service medical records do not describe any treatment or 
diagnosis for a lumbar spine disorder.  The first and only 
diagnosis for such a condition was in Dr. Happenstall's 
outpatient record of June 2000.  Thus, the only objective 
evidence of any lumbar spine disability was documented 
approximately three years after the August 1997 injury and 
two years after the veteran's separation from active service.  
The existence of a chronic lumbar spine disability was ruled-
out in the VA examinations of October 1998 and September 
2000.  In fact, the veteran himself in his NOD of August 1999 
acknowledged that he did not have a lumbar spine disability 
that was associated with his military service.

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence indicates that 
the veteran's lumbar spine disability, if it exists, did not 
manifest itself until approximately two years after his 
separation from military service and is not etiologically 
linked to such service.  Therefore, service connection for a 
lumbar spine disability must be denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the most probative 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert.


Service connection for right and left knee disabilities.

On one occasion in November 1995, the veteran reported pain 
in his knees.  At that time the assessment was tendonitis.  
There is no other record of in-service treatment for any knee 
disability.  He did complain at the time of his separation 
from the military of knee problems, however, his separation 
examination of May 1998 apparently found his knees to be 
normal, as did the first post-service examination and X-rays 
taken by VA in October 1998.  The veteran again complained of 
knee pain during private treatment in 1999 and 2000 and was 
assessed with mild patellofemoral syndrome in the right knee.  
Finally, the VA examiner of September 2000 diagnosed mild 
instability and tenderness in the knees due to injuries of 
the ligaments.

Thus, the objective medical evidence is mixed regarding the 
in-service existence and chronic nature of a bilateral knee 
disability.  However, there is in-service evidence of a 
tendon disorder in November 1995 and a post-service diagnosis 
for knee disorders associated with ligament damage.  The only 
specific injury noted in the service medical records was in 
August 1997, but the contemporaneous medical evidence does 
not indicate any injury to the knees.  

As noted above, the veteran is competent to provide evidence 
on symptomatology and injury.  He has asserted that his 
current knee disability is the result of his strenuous in-
service activity and twisting injuries.  This claim appears 
to be corroborated by the in-service outpatient record of 
November 1995.  It appears that the examiner of September 
2000 was referring to these twisting injuries since this is 
the only knee injury noted in the examination report.  This 
is the only medical opinion of record regarding the etiology 
of the veteran's current bilateral knee disability.

In light of the foregoing, the Board finds that the evidence 
regarding the existence and incurrance of the veteran's 
bilateral knee disability is in equipoise.  As reasonable 
doubt is always resolved in the veteran's favor, service 
connection for mild valgus instability and tenderness over 
the medial collateral ligament of both knees is granted.  38 
U.S.C.A. § 5107.  

A private X-ray of February 2000 noted minimal early 
osteoarthritis in the right knee joint.  However, this 
finding was not confirmed in VA radiological studies 
conducted in October 1998 and September 2000 which found both 
knees to be within normal limits.  Thus, the preponderance of 
the radiological evidence does not support a finding that 
osteoarthritis currently exists in the veteran's knee joints.  
The only other diagnosis for a knee disorder was tendonitis 
in November 1995 which is associated with the veteran's 
service-connected knee disabilities.  

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence does not 
warrant the grant of service connection for any other 
bilateral knee disability other than mild valgus instability 
and tenderness over the medial collateral ligament.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the most 
probative evidence does not establish any other bilateral 
knee disability, the doctrine is not for application.  See 
Gilbert.


Service connection for a left ankle disability.

The veteran has claimed that he has a left ankle disability 
as a result of the use of swimming fins and repeated twisting 
injuries to his ankle during military service.  The service 
medical records note a pre-existing right ankle fracture and 
treatment for a right ankle sprain in May 1994.  However, 
repeated comprehensive physical examinations apparently found 
his left ankle to be normal.  The veteran first complained of 
a left ankle disability at the time of his separation from 
the military in August 1997, but the separation examination 
failed to find any objective evidence of such a disorder.

On VA examination in October 1998, the examiner failed to 
specifically comment on whether a left ankle disorder 
currently existed.  The September 2000 examiner specifically 
ruled out any current left ankle disorder.  Radiological 
study of September 2000 found the left ankle to be within 
normal limits.  However, Dr. Happenstall indicated in July 
2000 that the veteran did have recurrent ankle sprains due to 
stretched tendons from his military service.  While Dr. 
Curtis failed to comment on the veteran's ankles, a 
radiological study of February 2000 noted evidence of mild 
ligamentous laxity in the lateral aspect of the left ankle.  
While Dr. Happenstall did not apparently have access to the 
veteran's service medical records, his letter of July 2000 
accurately described the veteran's military duties as a 
combat swimmer.  Thus, the reported history appears to be 
accurate.

In light of the foregoing, the Board finds that the evidence 
regarding the existence and incurrance of the veteran's left 
ankle laxity is in equipoise.  That is, the veteran's lay 
evidence of left ankle symptomatology beginning during his 
military service and continuing to the present time, two 
private medical opinions that left ankle laxity currently 
exists, and the medical opinion associating this laxity with 
the veteran's military duties as a combat swimmer.  As 
reasonable doubt is always resolved in the veteran's favor, 
service connection for mild ligamentous laxity in the lateral 
aspect of the left ankle is granted.  38 U.S.C.A. § 5107.  As 
there is no other diagnosis for a left ankle disability, the 
preponderance of the evidence does not warrant the grant of 
service connection for any other type of left ankle disorder.  
See Gilbert.







ORDER

Entitlement to service connection for thoracic spine strain 
syndrome is granted.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for mild valgus instability 
and tenderness over the medial collateral ligament of the 
right knee is granted.

Entitlement to service connection for mild valgus instability 
and tenderness over the medial collateral ligament of the 
left knee is granted.

Entitlement to service connection for mild ligamentous laxity 
in the lateral aspect of the left ankle is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

